 DECISIONS OF NATIONAL LABOR RELATIONS BOARDR & R Theatre Company, Inc. and International Alli-ance of Theatrical Stage Employees & Moving Pic-ture Machine Operators of the United States &Canada, AFL-CIO, and Local 199. Case 7-CA-14435September 26, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND MURPHYOn July 5, 1978, Administrative Law Judge Phil W.Saunders issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, R & R Theatre Company,Inc., Warren, Michigan, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefully examined therecord and find no basis for reversing his findings.2 In adopting the Administrative Law Judge's conclusions, we are relyingon his finding that Nicholas was applying for a nonsupervisory position andwould have been hired but for his union affiliation. We do not adopt theAdrmnistrative Law Judge's dicta that an applicant for a supervisory posi-tion from outside an employer's work force would be protected under theAct. See Mapes Hotel, Inc., 230 NLRB 61, fn. 2 (1977).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunity togive evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Actand has ordered us to post this notice.WE WILL NOT refuse to hire, or otherwise discrimi-nate against employees because of their union activi-ties.WE WILL NOT discourage membership in the Union,or any other labor organization, by discriminatingagainst employees in regard to their hire and tenure ofemployment or any terms and conditions of employ-ment.WE WILl. NOT in any other manner interfere with,restrain, or coerce our employees' exercise of the rightsguaranteed by Section 7 of the National Labor Rela-tions Act, as amended.WE WILL offer Gus Nicholas immediate employ-ment to a position at which he would have been em-ployed had he not been discriminated against, or, ifsuch position no longer exists, to a substantially equiv-alent position, without prejudice to seniority and otherrights, and make him whole for any loss of pay plusinterest.R & R THEATRE COMPANY, INC.DECISIONSTATEMENI OF TIHE CASEPHIL W. SAUNDERS, Administrative Law Judge: Basedon a charge filed on September 27, 1977, by InternationalAlliance of Theatrical Stage Employees & Moving PictureMachine Operators of United States and Canada, AFL-CIO, and Local 199, herein called the Union or ChargingParty, a complaint was issued on November 10, 1977,against R & R Theatre Company, Inc., herein called theRespondent or Company, alleging violations of Section8(a)(l) and (3) of the National Labor Relations Act, asamended. Respondent filed an answer to the complaint, de-nying it had engaged in the alleged matter. The Respondentand the General Counsel filed briefs.Upon the entire record in the case, and from my observa-tion of the witnesses and their demeanor,' I make the fol-lowing:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYRespondent is a corporation organized and existing un-der the laws of Michigan, and at all times material hereinhas maintained its principal office and place of business inWarren, Michigan. Respondent's theatre located in Roches-' The facts found herein are based on the record as a whole upon myobservation of the witnesses. The credibility resolutions herein have been de-rivedfrom a review of the entire testimonial record and exhibits with due regardfor the logic of probability, the demeanor of the witnesses, and the teaching ofN.L.R.B. v. Walton Manufacturing Company & Loganville Pants Co., 369U.S. 404 (1962). As to those witnesses testifying in contradiction of the find-ings herein, their testimony has been discredited either as having been inconflict with the testimony of credible witnesses or because it was in and ofitself incredible and unworthy of belief. All testimony has been reviewed andweighed in the light of the entire record238 NLRB No. 46352 R & R THEATRE CO.ter, Michigan, known as the Hills Theatre, is the only facil-ity involved in this proceeding.During the fiscal year ending December 31, 1976, whichperiod is representative of its operations during all timesmaterial hereto, Respondent, in the course and conduct ofits business operations, purchased, leased, and caused to betransported and delivered at its Metropolitan Detroit areaplaces of business motion pictures and other goods and ma-terials valued in excess of $300,000, of which goods andmaterials valued in excess of $275,000 were transported anddelivered to its places of business in Detroit, Michigan, di-rectly from points located outside the State of Michigan.During the same period its gross revenues from all sourcescombined were in excess of $500,000.Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.11. THeL LABOR ORGANIZA'I()N INV()IOVEI)The Union is a labor organization within the meaning ofSection 2(5) of the Act.111. FHE UNFAIR LABOR PRACTICESIt is alleged in the complaint that on or about June 29,1977, and June 30, 1977, the Company refused to hire GusNicholas to operate the motion picture projector at its HillsTheatre. It is further alleged that the Respondent engagedin such conduct because of Nicholas' status as a union pro-jectionist and his union activities, desire, and beliefs and toavoid a contractual relationship with the Charging Party.'The Respondent is engaged in the exhibition of motionpictures in the Detroit metropolitan area and operates sixtheaters as leased facilities, including the Hills Theatre, inRochester, Michigan-the one involved in this proceeding.Robert Putansu is the Respondent's secretary and generalmanager, and Ron Demers is the Respondent's president.The Respondent leases the Hills Theatre from Alvin Gur-sin. Gursin owns the building, the motion picture equip-ment, and the theater name, but has no other connectionwith the Respondent other than being its landlord.Until on or about June 28, 1977, the Hills Theatre wasbeing leased to and operated by the Rochester Hills TheatreCorporation, herein called the Corporation, and at thattime was managed by Pat McNeil. In addition to managingthe facility, McNeil also operated the theater's projectionequipment an average of five nights per week, and duringthe remaining two evenings the projection booth was run bypart-time employee Gus Nicholas. Both McNeil andNicholas are members of the Union, and McNeil and theCorporation, as aforestated, had previously granted theUnion recognition as the bargaining agent for its "projec-tionist" employees.McNeil testified that the decision to cease operations bythe Corporation at the Hills Theatre was made sometime inMay 1977, and he notified Gursin, the landlord, that theywould be vacating the theater as of June 30. McNeil also2 There was a complaint filed by the Union against the Company nowpending before the Michigan Employment Relations Commission alleging arefusal to bargain and other related matters, but no such issues are involvedin this proceeding.offered to help Gursin find new tenants and suggested trademagazines where Gursin might advertise. Gursin then con-tacted the Respondent about taking over the Hills Theatre,and the Respondent signed a lease with Gursin and agreedto begin operating the theatre in July.Shortly before the transition was scheduled to occur, theRespondent's principals, Putansu and Demers, made sev-eral visits to the Hills Theatre. It appears that Putansu andDemers had learned that McNeil planned to discontinueoperations at the theater 2 days before the end of his ten-ancy, on Tuesday, June 28, but the Respondent was anx-ious to avoid the appearance of a complete shutdown andas a result asked McNeil's permission to show films the last2 days of his tenancy, and McNeil then agreed to turn overthe keys by Wednesday, June 29. McNeil and Putansu alsodiscussed the status and capabilities of the employees whohad been working for McNeil with a view toward hiringsome of them when the Respondent took over, and in suchconnection they discussed McNeil's relief projectionist, GusNicholas. McNeil testified that Putansu expressed no oppo-sition to taking Nicholas on as the theater's full-time projec-tionist, as McNeil had no desire to continue working, butthen insisted that Nicholas bring a copy of McNeil's collec-tive-bargaining agreement with him to the projectionbooth.'The Respondent began operating the theater on Wednes-das, June 29. Putansu testified that it is the Respondent'spractice to have one of the owners, either himself or De-mers, operate new theaters for the first couple of weeks toget a "feel" for the location and customers, but that man-agement of the theatre is then turned over to a "manager-projectionist" whose duties include running the projectionequipment. Putansu also testified that at the time Respon-dent took over the Hills Theatre they were already consid-ering Derek Carter for the job of manager-projectionist asCarter had earlier expressed an interest in managing a the-ater as a supervisor, but at the time in question was workingelsewhere and would not be available for several weeks.Thus, Putansu stated, on the day they moved into the HillsTheatre, the Respondent was uncertain exactly how thetheatre would ultimately be managed.About 6:30 on the evening of June 29, 1977, Nicholasappeared at the Hills Theatre, as he had been instructed byhis Union's business agent, William Gagnon, to report forwork that night as the projectionist. Nicholas then intro-duced himself to Putansu, informing him that he was theprojectionist from the Union and reporting for work, andhanded Putansu the contract between the Corporation andthe Union, as aforestated. Putansu then "leafed through"the contract a couple of times and after so doing informedNicholas that he wanted to look over the contract furtherand also wanted to contact the Union to see if they could"come up with something," and in the meantime he (Patan-su) would be the projectionist. The next morning Nicholasreported these events and developments to Business AgentGagnon, and Gagnon told him to go back again to thetheater that evening.As instructed, Nicholas appeared at the theater onThursday, June 30, and on this evening Respondent's otherI Putansu testified that McNeil only suggested that Nicholas was availableto help "break in" the booth, but that he declined the offer353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprincipal, Ron Demers, was present to manage the theaterand run the projector. On this occasion, Nicholas informedDemers that he "had come to work." and he testified thatDemers then informed him that there was no reason forhim to do so, as they had decided to go "nonunion."Demers denies making any such statement. His testi-mony indicates that his conversation with Nicholas wasquite similar to the one Putansu had the previous evening--that Nicholas appeared and announced he was there to runthe projection equipment, but was informed that he (De-mers) would be running the projection equipment himself,and that he then also asked him to leave an employmentapplication, as Putansu had likewise requested the eveningbefore, but Nicholas merely retrieved a stool he had leftand left the theater.It appears that at all times since July 1. 1977, the Re-spondent's projection room has been run on a weekly basiseither by an owner-operator, by a manager, or by one em-ployee. It further appears that the Respondent hired severalof the interested nonunion employees who had worked pre-viously for McNeil, but failed and refused to offer employ-ment to Nicholas, the only one wanting to work who wasrepresented by the Union and covered under the terms of aunion contract.Counsel for the Respondent argues that the record in thiscase establishes that the job sought by Nicholas was a su-pervisory position, and inasmuch as the Act does not pro-tect supervisory employees, the Board may not claim thatNicholas is entitled to protection from a discriminatory re-fusal to hire. Counsel further maintains that this record alsoshows that the projectionist's duties at the Hills Theatre arenow (and were at the time of Respondent's takeover) theresponsibility of the theater manager, who is manifestly asupervisor, and that Nicholas wanted to run the projectionequipment and succeed to the full-time status of the the-ater's prior manager. Pat McNeil.As pointed out, in Bell Aircr/fi ( orporation, 101 NLRB132 (1952), enfd. 206 F.2d 235, 236 237 (C.A. 2). the Boardheld that where an employee was not promoted to a super-visory position because of' reasons related to his unionmembership, such conduct was violative of the Act, and inits decision enforcing the order of' the Board, the court ofappeals addressed itself to the supervisory issue as follows:It has been argued by the union that Finch was notwithin the protection of the Act while he was beingconsidered for promotion. Under Section 2(3) of theAct "employee" as defined does not include foremenor other supervisory personnel; and, it is urged, thedenial of a supervisory position is for that reason notwithin the protection of the Act. But, even if we as-sume, arguendo, that an applicant for a supervisory po-sition who was not already an employee of this par-ticular employer would not have been a protectedemployee under the Act, it does not follow that Finchwas similarly not protected. At the time the discrimi-nation took place he was clearly a protected employee,and his prospects for promotion were among the con-ditions of his employment. The act protected him solong as he held a nonsupervisory position, and it isimmaterial that the protection thereby afforded wascalculated to enable him to obtain a position in whichhe would no longer be protected.Moreover, it is noted in the instant record that there isonly testimony showing that it was Respondent's "pastpractice" to operate their theaters under a manager-projec-tionist arrangement, a supervisory position, but there islacking any specific and reliable evidence in this recordshowing that any such supervisory arrangement or positionwould be given to Nicholas at the recently acquired HillsTheatre. The only assurance given Nicholas was that Pu-tansu would look over the contract with the Corporationand then get in touch with the Union, but there were noverbal statements or indications to Nicholas whatsoeverthat he would be placed in a supervisory position by theRespondent as a manager-projectionist even though hemight be a full-time employee. In fact, Putansu admittedthat the Respondent was "uncertain" as to how the theatrewould be managed. In view of this, Nicholas stood virtuallyin the same position as an employee applicant looking for ajob, and, of course, an employer cannot base its refusal tohire an applicant because of antiunion feelings or consider-ations. At the time the discrimination took place, Nicholaswas clearly under a protected status even though he mightpossibly later obtain a position in which the protectionwould no longer apply.4Furthermore, even assuming, argu-endo, that Nicholas was to act as a manager-projectionist,the refusal to hire him at the Hills Theatre, under the par-ticular circumstances of this case, would have the effect ofcoercing and restraining both him and other employees(who were nonunion) into refraining from union activitiesin order to better their job opportunities.'Counsel for the Respondent'also argues that even if thesupervisory nature of the "projectionist's" job is over-looked, the General Counsel has still failed to prove its alle-gation for the reason that Nicholas never actually appliedfbr employment and that while Nicholas denies he was in-vited to submit an application by Putansu and Demers, it isobvious that the witnesses for the General Counsel are in-sisting that such an application was "unnecessary" and thatNicholas need not and would not have filed one, in any'case.'See Me' er Super Markets,. Inc., 142 Nl RB 513, 517. In. 8 (1963).See Loxal Union Vo'. 725 o the United Association of Journeymen and.Apprentices of the Plumbing and Pipefitting Industin (Power Regulator Co.),225 NL.RB 138 (1976). relating to a refusal by a union in the constructionindustry to refer an employee to the job of foreman, and the decision by theBoard that the refusal to refer had a sufficient impact on Sec 7 rights towarrant the finding of a violation.6 In these respects Nicholas stated the following:(A]n exhibitor that owns a theater does not negotiate with an individual.that being the projectionist. They do not do that The exhibitor contactsthe Union and the Union sends the man on the jobs.When an exhibitor, a man ,owns a theatre and wants to have a projec-tionist, he deals with the Union. the business agent. That is what thatman [the business agent] gets paid for doing. supplying the theatre witha projectionists. The projectionist has nothing to do with it whatsoeverBusiness Agent (iagnon testified that under their procedure an employerinitiates contacts with the Union and requests a referral. Putansu testified heneser requested a referral. specifically indicated to McNeil that he would notbe needing a referral, and that he received no communication from thetinion about the job. G;agnon. although stating he attempted to contact theCompany by phone. admits he never was able to do so. and the Union sentno letters or telegrams.354 R & R THEATRE CO.Counsel for the Respondent further maintains that eventhough the contract signed by McNeil and the Union con-tained a hiring-hall provision such an arrangement onlybinds the parties to that agreement, and it in no way con-trols the hiring practices of employers not a party to thecontract.In summary, the Respondent maintains that when con-sidered as a whole, the evidence shows only that Nicholasreported for work at the Hills Theatre on two evenings.refused to complete an employment application, and as aconsequence was never hired by the Respondent and thathis membership in the Union had nothing to do with it. Iconclude and find that the Respondent refused to hireNicholas because of his membership in the Union.As pointed out, in the conversation McNeil had with Pu-tansu about the continued employment of Nicholas, Putan-su told him that while there would be no problems, Nicho-las would not be allowed in the projectionist booth unlesshe had a copN of the union contract. Accordingly, McNeiltook his copy of the contract to the union hall, where it wasgiven to Nicholas. Nicholas then took it with him when hereported for work on the evening of June 29. but instead ofputting Nicholas to work, Putansu told him he would notbe needed that evening. as he. Putansu. wanted to look overthe contract. and on the following evening Ron Demerstold Nicholas that there was no reason to come back asthey had decided to go "nonunion." as aforestated.It is also clear from this record that for a period aftertaking over the theater, there was considerable turmoil be-cause Respondent was unable to obtain the immediate ser-vice of Derek Carter-yet no offer of even temporary em-ployment was made to Nicholas, and I am in agreementwith the General Counsel that no employment was offeredbecause Nicholas was represented by the Union, and thecontract in question established wages and other benefitsfor projectionists which were more than Respondent waswilling to pay.It is argued by the Respondent that they were not boundby the contract of the prior operator of the theater and thatif they were unable to get together with Nicholas on a wagescale acceptable to both, they were then justified in nothiring him. However, the General Counsel points out thatwhen Putansu asked for a copy of the contract. he was thenable to ascertain that the wage and other benefits providedtherein were greater than the Respondent would pay, and,therefore, he made no effort to determine whether or notNicholas was willing to work at a lower level of compensa-tion. Further. the Respondent also made no effort to deter-mine whether or not the Union would be willing to negoti-ate a new contract with more acceptable terms. TheRespondent denies that union considerations played anypart in its decision not to hire Nicholas; yet, as argued bythe General Counsel, Putansu asked that Nicholas bringwith him a copy of the contract, and in so doing Respon-dent must have wanted to know what its obligations wouldbe if it assumed the contract. or at least what wages andother benefits Nicholas would receive as a union projection-ist and might expect even in a nonunion theater.There is some suggestion by Putansu that it was only"curiosity" which led him to ask that the Union contract bebrought in. However. in cross-examination, he testified thathe did look at the contract and saw the pay scale, but"didn't pay close attention enough to memorize it." Aspointed out, it is much more believable that Putansu didwant to read the contract and did so and, having found thatthe Union scale for Nicholas was too high, decided then togo "nonunion." I am in agreement that this determinationby the Respondent was tantamount to a decision not tooffer Nicholas the job in question because of his unionmembership, and this is clearly a violation of the Act.As set forth earlier herein, there is testimony in this rec-ord that both Putansu and Demers offered Nicholas theopportunity to submit an application for employment. Pu-tansu testified initially that he informed McNeil he wouldnot need Nicholas. but then later ventured that his offer ofan application form to Nicholas was "for something on therecord, more or less." Finally, Putansu testified that thereason he did not hire Nicholas was the fact that Nicholasdid not submit an application, and this showed a lack ofinitiative. Putansu then admitted, having been a union pro-jectionist himself, that he knew a union projectionist wasnot required to fill out an application when he goes to anew theater. As further indicated, Demers also com-pounded the inconsistency of Respondent's case by testify-ing that they intended to hire "whoever was going to fill outan application." Demers further testified that he and Putan-su intended to go over all applications they had for themanager-projectionist job and would hire whoever they feltwould be best in that position, but his testimony that theyhad not made up their minds at the time in questionwhether they would hire a union or nonunion projectionistis inconsistent with Putansu's testimony to the effect that hehad informed McNeil that they would not need Nicholas.Nicholas. on the other hand, credibly testified that neitherPutansu nor Demers asked him to fill out an application. Aspointed out, an extremely revealing indication of the in-credibility of Putansu and Demers is the latter's contentionthat they were in the process of taking applications andthen the admission on cross-examination that the only ap-plications they had were "those of themselves." but even"these applications" were not in writing.In the final analysis, the Respondent was willing to relyon the recommendations of McNeil with respect to thequalifications of most of all the employees who had workedin the Hills Theatre before the change in ownership, but thesubstantial difference between Nicholas and the others wasthe existence of the contract which established the wageand other benefits which Nicholas enjoyed. It is clear thatthe motivating reason for not hiring Nicholas was becauseof his membership and being represented by the Union:therefore, Respondent violated Section 8(a)l 1) and (3) ofthe Act.Till- REMEI)YHaving found that Respondent has engaged in certainunfair labor practices. I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.It having been found that the Respondent discriminator-ily tailed and refused to hire Gus Nicholas. I shall recom-mend that the Respondent offer immediate employment toa substantially equivalent position to that at which hewould have been hired had he not been discriminated355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst, without prejudice to seniority or other rights andprivileges, and make him whole for any loss of earnings hemay have suffered by reason of the discrimination againsthim by payment to him of a sum of money equal to thatwhich he would normally have earned from the date ofrefusal to hire, less net earnings, during said period. Allbackpay provided herein shall be computed with interest ona quarterly basis, in the manner described by the Board inF. W. Woolworth Company, 90 NLRB 289 (1950), and withinterest thereon computed in the manner and amount pre-scribed in Florida Steel Corporation, 231 NLRB 651 (1977).'CONCLUSIONS OF LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By engaging in conduct described in section III,above, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER8The Respondent, R & R Theatre Company. Inc., its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to hire or otherwise discriminating againstemployees because of their union activities.(b) Discouraging membership in the Union, or any other7 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).B In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.46of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.labor organization of its employees, by discriminatingagainst them in regard to their hire and tenure of employ-ment or any terms and conditions of employment.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights under Sec-tion 7 of the Act.2. Take the following affirmative action which the under-signed finds will effectuate the policies of the Act:(a) Offer Gus Nicholas immediate employment to a posi-tion at which he would have been employed had he notbeen discriminated against, or, if such position no longerexists, to substantially equivalent position, without preju-dice to seniority or other rights, and make him whole forany loss of pay due to the violation against him in accord-ance with the manner set forth in The Remedy.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Decision.(c) Post at its place of business and Hills Theatre copiesof the attached notice marked "Appendix."9Copies of saidnotice, on forms provided by the Regional Director for Re-gion 7, shall, after being duly signed by Respondent's repre-sentative, be posted by it immediately upon receipt thereofand be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.9 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."356